IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 PENNSYLVANIA STATE POLICE,                    :   No. 662 MAL 2021
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
              v.                               :   Commonwealth Court
                                               :
                                               :
 AMERICAN CIVIL LIBERTIES UNION OF             :
 PENNSYLVANIA,                                 :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:

      Does a reviewing court abuse its discretion by remanding a RTKL appeal to the
      OOR for additional fact-finding where: (i) the reviewing court concludes that the
      agency has failed to meet its burden of proving the applicability of the only RKTL
      exception at issue in the case; (ii) the agency has never requested additional
      fact-finding or identified additional facts that, if added to the record, would
      support application of that RTKL exception; and (iii) there is no fact in dispute
      other than the ultimate question whether the record at issue is exempt from
      disclosure under the RTKL?

      The Applications for Leave to Appear as Amicus Curiae in favor of Allowance of

Appeal submitted by (i) the Pennsylvania NewsMedia Association and (ii) the Alliance for

Police Accountability, the National Police Accountability Project, and the Thomas Merton

Center are hereby DENIED as moot.